Citation Nr: 0527416	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  01-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.

3.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for facial scars, right eyebrow, right forehead, 
left forehead, bridge of nose, and left upper lip with speech 
impediment.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO decisions. 

With respect to the veteran's claims regarding hearing loss 
and tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claims 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

In August 2005, the veteran and his spouse appeared at the 
Huntington, West Virginia Regional Office and proffered 
testimony in support of the veteran's claim via a 
videoconference with the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of the hearing 
testimony has been associated with the veteran's claims file.

The reopened claim of service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last 
denied by the RO in an April 1990 decision; the veteran was 
properly informed of the adverse decision and his appellate 
rights; this decision was not appealed.

2.  The additional evidence received since the April 1990 
rating decision is so significant that it must be considered 
in order to decide the merits of the veteran's claim for 
service connection for bilateral hearing loss.

3.  A left ear hearing loss had its onset in service.

4.  A right ear hearing loss is not related to a disease or 
injury in service.

5.  Service connection for tinnitus was denied by the RO in a 
March 1998 decision; the veteran was properly informed of the 
adverse decision and his appellate rights; this decision was 
not appealed.

6.  The additional evidence received since the March 1998 
rating decision is so significant that it must be considered 
in order to decide the merits of the veteran's claim for 
service connection for tinnitus.

7.  The veteran's facial scars are painful and tender; the 
scars are no more than slightly disfiguring, but are well 
healed without evidence of any characteristics of 
disfigurement, poor nourishment or related functional 
impairment. 


CONCLUSIONS OF LAW

1.  The evidence received since the final April 1990 rating 
decision that denied service connection for bilateral hearing 
loss is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Right ear hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The evidence received since the March 1998 rating 
decision that denied service connection for tinnitus is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

5.  The criteria for an increased evaluation for facial 
scars, right eyebrow, right forehead, left forehead, bridge 
of nose, and left upper lip with speech impediment have not 
been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic Codes 7800, 7803, 
7804, and 7805 (prior to and effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in March 2000, June 2001 and March 2004 as well as 
supplemental statements of the case dated in June 2002 and 
August 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in June 2001 and July 2002, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claims, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the June 2001 and July 2002 VCAA letters were 
mailed to the veteran subsequent to the initially appealed 
rating decisions in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any pertinent 
evidence in his possession pertinent to his claims not 
previously submitted as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New and material evidence: Hearing loss

The veteran's claim for entitlement to service connection for 
impaired hearing was initially denied by an unappealed RO 
rating action dated in February 1957.  The veteran's claim 
for this disorder was reopened and denied on the merits by an 
unappealed RO rating action in April 1990.  This April 1990 
RO decision is the last prior final denial with regard to the 
matter at issue. 
 
Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
hearing loss are final.  Consequently, the veteran's claim as 
to service connection for hearing loss may not be reopened 
absent the submission of new and material evidence.  See 
38 U.S.C.A. § 5108(a).  New and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in April 1990.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).

The evidence on file at the time of the April 1990 rating 
decision is briefly summarized.

The service medical records show that the veteran's hearing 
on his February 1953 medical examination for service 
induction was 15/15 spoken voice, bilaterally.  A notation on 
the veteran's chronological service medical records in May 
1953 records that the veteran has impaired hearing in his 
left ear.  Physical examination revealed a scarred drum on 
the left.  On the veteran's April 1955 medical examination 
for service separation hearing 15/15, right ear whispered and 
spoken voice.  Hearing in the left ear was 10/15, spoken and 
whispered voice.  Partial deafness in the left ear was 
diagnosed.

On the veteran's June 1956 application for VA benefits, he 
indicated that he had fractured his skull and left hip and 
had impaired hearing loss in the left ear in 1944.  He said 
that the aforementioned conditions had been aggravated by his 
military service. 

When initially examined by VA in September 1956, the veteran 
complained of defective hearing.  He informed his examiner 
that he was in a car accident prior to service and 
subsequently suffered a left ear hearing loss; and he related 
a history of bleeding and discharge of the left ear that 
eventually became dry but with frequent recurrences.  On 
physical examination in September 1956, the right eardrum was 
normal.  The left eardrum showed some scarring.  Hearing test 
disclosed that air conduction was better on the right.  The 
Schwabach test was normal.  The Rinne test was positive on 
the right and inconsistent on the left.  Chronic non-
suppurative otitis media was diagnosed.

The veteran underwent a VA examination for functional hearing 
loss in December 1956.  Audiometric testing in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10

85
LEFT
35
35
40

50
A January 1957 VA summary report for loss of organic hearing 
acuity reflects that the veteran's speech discrimination 
ability in the right ear was 92 percent and 84 percent in the 
left ear. 

Based on the above, the RO in February 1957 denied service 
connection for bilateral impaired hearing on the basis that 
impaired hearing for compensation purposes was not 
demonstrated during service.  The veteran was notified of 
that decision and his appellate rights.  He did not appeal 
that decision which is final.  38 U.S.C.A. § 7105.

In October 1982, the RO again denied an application to reopen 
the claim for service connection for bilateral impaired 
hearing.  He was informed of the adverse decision and his 
appellate rights in a November 1982 letter.

Subsequent VA medical records included a report of a May 1983 
VA examination noting left ear hearing loss.  

A VA audiological evaluation in February 1990 revealed that 
the veteran reported having progressive hearing loss since 
1955 when he was discharged.  He reported he had a history of 
a head injury with loss of consciousness, when he fell off a 
tank.  He reported having served in the infantry.  

A February 1990 VA summary report for organic hearing loss 
reflects the following: 



HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
105
105
LEFT

75
105

105
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  Following an examination, the 
impression was  mild - profound right ear sensorineural 
hearing loss and profound left ear hearing loss, which was 
noted to be primarily sensorineural but with a conductive 
component. 

The RO in April 1990 denied the veteran's his claim for 
service connection for a right and left ear hearing loss.  At 
that time the RO essentially reopened the veteran's 
previously denied claim and determined that hearing loss 
attributable to service had not been demonstrated.  The 
veteran was notified of that decision and his appellate 
rights in an April 1990 letter.  He did not appeal that 
decision which is now final.

The pertinent evidence submitted since the April 1990 rating 
decision is summarized below and includes duplicates of 
service medical records.  In addition, submitted records 
include VA and private audiological evaluations of the 
veteran's hearing, reports of VA examination, statements from 
acquaintances of the veteran and testimony elicited from the 
veteran and his spouse at a hearing held in August 2005.

The lay statements collectively relate that following 
service, the veteran demonstrated problems with hearing.

A private audiological evaluation of the veteran's hearing in 
September 2001 revealed moderately severe to profound hearing 
loss in the right ear and profound hearing loss in the left 
ear.

On a VA audiology examination in September 2001, a VA staff 
audiologist reviewed the veteran's claims file to include his 
service medical records.  He noted the veteran's self report 
of noise exposure in-service and unprotected exposure to .22 
caliber impulse noise occasionally while hunting small game 
prior to service.  Following audiological evaluation, severe 
to profound sensorineural hearing loss in both ears was 
diagnosed.  The VA examining audiologist stated that given 
the veteran's history of unprotected exposure to small arms 
fire prior to his military service combined with the extreme 
limitations of assessing hearing via voice techniques that he 
could not state that that the onset of the veteran's hearing 
loss occurred as likely as not from service.

VA audiological evaluation in October 2001 disclosed a severe 
to profound sensorineural hearing loss in the right ear and a 
profound sensorineural hearing loss in the left ear.

When examined in December 2002, the veteran related hearing 
loss stemming from an accident in service when he fell while 
taking a shower.  He further reported that thereafter he fell 
from a tank and "couldn't hear anything."  He said that his 
hearing subsequently partially recovered in the right ear but 
not the left.  He added that his hearing in the right ear has 
gradually deteriorated through the years.  The examiner 
stated that it was very difficult and at times impossible to 
determine etiologies of hearing loss 50 years after the fact 
and noted that there was conflicting evidence in this 
particular case.  He observed that there was the suggestion 
of a pre-existing condition in the left ear at service 
entrance but normal hearing on the veteran's induction 
examination.  He noted that the veteran's separation 
examination documented partial deafness in the left ear even 
though spoken voice was considered normal.  He concluded that 
given the veteran's documented abnormal report of the left 
ear on his separation physical, "the left ear problem should 
qualify as service connected."  He added that the very 
severe progression of his hearing loss particularly in the 
right ear since 1956 is not explained by events while he was 
in the service.

When examined by VA in November 2003, the veteran was noted 
to have bilateral hearing loss. 

At a hearing in December 2003, the veteran described several 
injuries in service, which he attributed to his current 
hearing problems.

At his hearing in August 2005, the veteran testified that he 
was exposed to loud noises in service.  He further stated 
that he experienced problems with his hearing following an 
incident in which he collapsed while showering.  The 
veteran's spouse related that she has known the veteran to 
have problems with hearing since they first started dating 
in1962.   

Analysis

The additional evidence is new as it was not previously of 
record or considered by the RO in April 1990.  Moreover, the 
new evidence supports the veteran's contention that he has a 
hearing loss as a result of events in service.  The December 
2002 VA examination report relates to the specific matter of 
whether there is a relationship between the veteran's current 
hearing impairment and his service, and it is therefore 
material evidence that must be considered in order to fairly 
decide the merits of the veteran's claim for hearing loss.  
Having determined, as has the RO, that new and material 
evidence has been submitted; the veteran's previously denied 
claim for service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  The veteran's 
claim must be addressed in light of all the evidence of 
record both old and new.

Service Connection for Hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel. 38 U.S.C.A. § 7104(c). In July 2003, 
the VA General Counsel issued a precedent opinion holding 
that to rebut the presumption of soundness in 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches. Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.  (The veteran's audiometric readings, as stated above, 
have been appropriately converted.)

Hearing impairment was not documented on his medical 
examination for service induction.  In fact, his hearing was 
normal in both ears.  As such, he is presumed to have entered 
service in sound condition.  Impaired hearing in his left ear 
was, however, noted shortly after service induction.  On 
separation examination, he was diagnosed as having partial 
deafness in his left ear.  Right ear hearing was normal.  A 
VA examiner following a review of the veteran's claims file 
determined, in essence, that the veteran's service could not 
be excluded as the cause of his left ear hearing loss in 
light of the above service medical records.  Accordingly, the 
Board finds that the veteran's left ear hearing loss, 
resolving all reasonable doubt in the veteran's favor, is 
related to service.

With respect to the veteran's right ear hearing loss, the 
first valid clinical indication of right ear hearing loss was 
well over 1 year after his service discharge.  Specifically, 
hearing loss of the right ear was noted in December 1956.  
Medical evidence from the 1980s onward consistently shows 
hearing loss of the right ear.  Although the veteran argues 
testified that he was exposed to tank and artillery fire, the 
objective clinical data fails to show right ear hearing loss 
in service or within the first post service year or that 
right ear hearing loss is incident, either casually or 
etiologically, to noise exposure in service.  The veteran's 
VA examiner in December 2002 while noting the veteran's 
report of exposure to acoustic trauma in-service determined 
that his right ear hearing loss could not be explained by 
events therein.  Competent evidence to the contrary has not 
been presented.  Accordingly, service connection for a right 
ear hearing loss is not warranted on the current record.   

New and Material Evidence: Tinnitus

It is noted that the RO denied the veteran's claim in March 
1998.  While he timely filed a notice of disagreement and was 
furnished a statement of the case, he did not file an appeal.  
The RO's March 1998 decision is final.  The claim may be 
reopened, however, if new and material evidence is received. 

Evidence that was considered at the time of the March 1998 RO 
decision includes the veteran's service medical records which 
were silent for any tinnitus.  In addition, the RO considered 
a September 1982 medical record which reflects that the 
veteran had ringing of the ear following an incident in which 
he was thrown off a tank in Japan.  

Evidence that has been submitted since the final March 1998 
RO decision includes multiple VA examination performed in 
2001 and 2002 which reflect an actual diagnosis of tinnitus 
and a continued self-reported history of ringing of the ears 
since service.  Notably, the Board just granted service 
connection for hearing loss of the left ear.  The 
aforementioned evidence, at a minimum, establishes that the 
veteran has the disability at issue (an actual diagnosis) and 
also establishes a trauma in service which gave rise to the 
grant of service connection for hearing loss of the left ear.  
The Board concludes that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108, 38 
C.F.R. § 3.156(a).  The veteran's claim must be addressed in 
light of all the evidence of record both old and new.  Prior 
to addressing the claim on the merits, however, additional 
evidentiary development must be completed pursuant to VA's 
duty to assist. 

Increased Rating for Multiple facial scars

The veteran's service medical records show that in July 1953 
the veteran fell in a shower room and "required sutures."  
Subsequent service medical records record that his sutures 
were removed in August 1953 and that a dressing was to be 
applied if necessary.

Post-service the veteran there are no complaints or findings 
referable to the veteran's facial scars until September 1982, 
when a private physician examined the veteran.  At that time 
the veteran reported that while riding on a tank a sudden 
stop threw him forward to the ground and, among other 
injuries, he sustained a resulting laceration of the left 
upper lip and right forehead.  A physical examination of the 
skin, showed scars on the left upper lip, the right frontal 
region (3cm) and left frontal region.

Service connection for facial scars was granted by a Board 
decision dated in October 1999.  

On a VA examination in November 1999, the veteran reported 
that he sustained a laceration over his right eye and left 
upper lip as a result of an injury while in the shower as 
well as abrasions to the right and left side of the forehead.  
On physical examination, there were two discolored areas 
noted on each side of the forehead.  These areas measured 1 
cm by 1 cm and they were not tender.  Over the right eye 
there was a scar that measured 4 cm.  It was flat white and 
nontender.  Over the left upper lip, there was a scar that 
measured 2 cm.  It was white and nontender.  Color 
photographs of the veteran's scars were obtained and are 
associated with his claims file.

An RO rating decision in February 2000 effectuated the 
Board's grant of service connection for a right eye scar and 
rated this disability as noncompensably disabling, effective 
from August 1997.

On a VA scar examination in June 2000, the veteran reported 
that he fell off a tank and sustained lacerations of his 
forehead and upper lip.  The examiner noted that the 
following scars were present: (1) Over the right eyebrow, 4 
mm flat, linear, white, tender scar, slightly disfiguring 
with no ulceration; (2) On the right side of the forehead, 3 
cm flat, linear, white, tender scar, slightly disfiguring 
with no ulceration; On the left side of the forehead, 2 cm 
flat, linear, white, tender scar, slightly disfiguring with 
no ulceration; (4) On the bridge of the nose, 3 cm flat, 
linear, white, tender scar, slightly disfiguring with no 
ulceration.  The examiner stated that on the left upper lip 
the scar was not visible because of the veteran's mustache.  
He added that there was no tenderness.

At his hearing in October 2000, the veteran testified that 
the scar over his right eyebrow was tender and painful.  The 
veteran also identified additional facial scars, which he 
testified were all tender and sustained as a result of the 
same event in service, a fall while in a shower, that caused 
his right eyebrow scar.  He subsequently testified that some 
facial scars were sustained as a result of falling from a 
tank.

Service connection for a scar of the left upper lip was 
established by an RO rating action dated in November 2000.  
This disorder was rated as noncompensably disabling, 
effective from August 1997.

When examined in April 2001, the veteran reported that after 
his discharge from service that it was difficult to obtain a 
job because of his facial scars.  The examiner noted that on 
the left upper lip, no scar was visible because of the 
veteran's moustache.  There was tenderness to direct pressure 
to the left of the midline of the upper lip, where the scar 
was present.  A photograph was taken and associated with the 
claims file.

An RO rating action dated in June 2001 expanded the grant of 
service connection for facial scars to include scars of the 
right forehead, left forehead, and bridge of the nose.  The 
disability evaluation for the veteran's service-connected 
facial scars was increased from noncompensable to 10 percent 
disabling under Diagnostic Code 7804, effective from August 
1997.  This determination also established a separate 
noncompensable rating for the veteran's service-connected 
scars under Diagnostic Code 7800, for disfiguring scars.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994)

When examined in September 2001, the veteran was noted to 
have fallen off a tank in service and to have sustained 
lacerations of the forehead and upper lip.  The following 
scars were noted: (1) over the right eyebrow, 4 cm flat 
linear white tender scar, slightly disfiguring with no 
ulceration; (2) On the left side of the forehead, 2 cm flat 
white linear, tender scar, slightly disfiguring with no 
ulceration; (3) On the right side of the forehead, 3 cm flat 
white linear, tender scar, slightly disfiguring with no 
ulceration; (4) On the bridge of the nose, 3 cm flat linear 
white scar with no tenderness or ulceration (5) On the upper 
lip a non-visible scar due to the veteran's moustache.  The 
examiner noted that because of suturing there was an 
unevenness and elevation of the left side of the upper lip, 
which causes him a degree of difficulty in pronouncing words, 
especially with the "h" sound.

At his most recent hearing in August 2005, the veteran 
described the location of his various facial scars.  He said 
that half his face is scarred up and that his upper lip scar 
causes him to mispronounce words.

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

The veteran's statements regarding the severity of his 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The veteran's facial scars are currently rated as 10 percent 
pursuant to the diagnostic criteria set forth at 38 C.F.R. 
§ 4.118, pertaining to scars.  

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  A 10 percent rating is the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118 (2004).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck.  Under the 
former Diagnostic Code 7800, disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles. 

Under the revised Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The recent VA examinations do demonstrate that the veteran's 
scars are both tender and painful.  They are not, however, 
shown to be poorly nourished, unstable or involves repeated 
ulcerations.  Hence, no more than a 10 percent rating is 
warranted under either the old or new criteria at Diagnostic 
Code 7803 or 7804.  In a similar manner, while the record 
shows that the veterans has demonstrated some very limited 
problems with pronunciation as a result of his upper lip 
scar, abnormal function of a body part resulting from this 
scar is not demonstrated.  Accordingly, a rating in excess of 
the currently assigned 10 percent under both the former and 
revised Diagnostic Code 7805 is not warranted.  

The examiner further described disfigurement resulting from 
the veteran's facial scars to be slight and the photographs 
of the veteran's facial scars on VA examinations do not show 
otherwise.  Thus a separate compensable rating under the old 
Diagnostic Code 7800 is not warranted.

The recent VA examinations showed no gross distortion of his 
features, no asymmetry, no induration, inflexibility, edema, 
inflammation, kelkoid formation of the skin, elevation of 
surface contour, depression on palpation or adherence to the 
underlying tissue.  The scars are not shown to cover 
significant surface areas.  In essence, the facial scars do 
not exhibit any of the characteristics of disfigurement.  As 
such, the veteran does not warrant an increased evaluation 
under the new criteria at Diagnostic Code 7800.

In sum, an evaluation in excess of the 10 percent currently 
assigned under both the old and new rating criteria is not 
warranted.  The evidence is not equipoise as to warrant 
application of the benefit of the doubt doctrine.  

The Board notes the veteran's contention that each of his 
service-connected facial scars should be separately rated.  
However, as the clinical evidence of record shows that the 
veteran's service-connected facial scars are localized to the 
same anatomical region and not widely separated areas, they 
are ratable as a single disability.  Furthermore, such an 
approach argued by the veteran would clearly overcompensate 
the veteran for the ascertainable industrial impairment 
attributable to the service-connected facial scars.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.14 (2004).  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service- connected facial scars presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied. 

The application to reopen a claim of service connection for 
tinnitus is granted; the appeal is granted to this extent, 
only. 

A higher initial evaluation, in excess of 10 percent, for 
facial scars, right eyebrow, right forehead, left forehead, 
bridge of nose, and left upper lip with speech impediment is 
denied.


REMAND

The veteran was afforded a VA audiological examination in 
December 2002.  This examination report reflects the 
veteran's self-reported history of having had tinnitus since 
1953.  While the examination provided an opinion regarding 
the etiology of his hearing loss, it did not properly address 
the etiology of tinnitus.  As such the Board finds that 
another VA examination is warranted.

In light of the above, this case is REMANDED to the RO for 
the following action:

1.  A VA examination should be conducted 
by an ear specialist to determine the 
etiology of the reported tinnitus.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed in-
service and post service history of noise 
exposure.  

If tinnitus is diagnosed, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not (i. e. 
probability of 50 percent) that any 
tinnitus was caused or aggravated by 
service, to include any in-service 
acoustic trauma, and/or whether it is as 
likely as not that any tinnitus was 
caused or aggravated by his service-
connected hearing loss of the left ear. 

A complete rationale for any opinion 
rendered should be included in the 
report.

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the veteran's claim.  
If the benefit sought is not granted the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


